 194DECISIONSOF NATIONALLABOR RELATIONS BOARDH. P. Hood & Sons, Inc. and Milk Wagon Drivers andCreamery Workers, Local 380,International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.Case 1-RC-10,106April 28,1970SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNPursuant to a Decision and Direction of Electionissued on September 19, 1968, and amended on Septem-ber 26, 1968, the Regional Director for Region I conduct-ed an election on October 22, 1968, among certainemployees of H. P. Hood & Sons, Inc. (herein calledthe Employer or Hood). The tally of ballots showedthat there were approximately 156 eligible voters, 87of whom cast ballots for Petitioner and 56 cast ballotsagainst Petitioner. There were also one void ballot andsix challenged ballots. The challenges were not determi-native of the results.Thereafter, on October 28, 1968, the Employer timelyfiled objections to the election,' contending that thePetitioner (sometimes referred to as the Union or Local380)was not qualified to represent the employees inquestion, by reason of certain loans made by TeamstersCentral States, Southeast and Southwest Areas PensionFund (herein called the Fund) to a competitor of theEmployer-Whiting Milk Company, Inc.'Hearings on the Employer's objections were heldbeforeHearing Officer Robert C. Rosemere betweenNovember 26, 1968, and April 16, 1969.3 The Employer,theUnion, the Regional Director, and, to a limitedextent,Whiting appeared and participated in the hearing.On July 22, 1969, the Hearing Officer issued his reportinwhich he found no disqualifying conflict of interestin the Union, and accordingly recommended that theobjections be overruled and that the Union be certifiedas the employees' bargaining representative.4 Thereafter,'The petition was filed on May 27, 1968, and an initial set ofhearings washeld June 24 and July 2 and I I On August 28, 1968,following the court's opinion inN L R B v David ButtrickCompany,399 F 2d 505 (C A I), the Employer moved to reopen the recordto develop additional facts made relevant by that decision The RegionalDirector denied the motion, but permitted the Employer to raise thesame matters in the form of an election objection2The original loans were made to Whiting Milk Company, but wereassumed by Whiting Milk Company, Inc , as part of the May 1966sale agreementWe shall use"Whiting" to refer to both companiesThe Fund's debt interest in Whiting has been the subject of otherlitigationSeeDavid Buttrick Co ,154NLRB 1468, remanded 361F 2d 300 (C A 1), Supplemental Decision, 167 NLRB 438, enfd 399F.2d 505 (C.A I) See alsoH P Hood &Sons,Inc,167NLRB437,H P Hood &Sons,Inc ,Case 1-RC-8251 The parties stipulatedthat the records in these cases be incorporated into the present record3The amended notice of hearing limited the introduction of evidencetomatters subsequent to March 8, 1965, the close of the hearinginDavid Buttock Company,154 NLRB 1468He also recommended that the Board entertain a motion to rescindLocal 380's certification in the event the Fund or the Internationalacquired control of Whiting or intervened in bargaining "in order tothe Employer filed exceptions to the Hearing Officer'sreport and a brief in support thereof. The Union filedan answering brief.Pursuant to the provisions, of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. TheBoard has considered the objections, the HearingOfficer's report, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the HearingOfficer's findings and recommendations as modified here-,in-We are faced once again with the task of determiningwhether there is a proximate danger that the Fund'sloans to Whiting will "poison[Local 380's]collectivebargaining process by subjectingeveryissue to thequestioning of ulteriormotives,"5 and whether theEmployer here has met its"considerable burden" ofshowing that the "danger of a conflict of interest interfer-ing with the collective bargaining process is clear andpresent ""As we read the opinions of the Court of Appeals forthe First Circuit in theButtrickcases,' the Board isto inquire into two interrelated areas: (1) the powerof the International or its general president to controlthe conduct of Local 380'sbargainingwithWhitingand the Employer,and (2)the temptation,likelihood,or incentive for exercising that power in order to protectthe Fund's debt interest in Whiting.The Employer andthe Union have devoted much argument as to whetherthese two factors should be read in the disjunctive(whereby the existence of either one disqualifies theUnion)or in the conjunctive(so that there is no disquali-fication unless both are shown).In our opinion, thecourt did not prescribe any such discrete classificationand quantitative measurement of each of these twoaspects of the conflict of interest issue.That issuesimply cannot be reduced to a formula of (1) and/or (2) equals"clear and present" danger.A veryminimalamount of power over local bargaining may suffice ifthe temptation is great;and complete bargaining controlmay be insufficient where the temptation is nonexistentor slight.In short,our task is to carefully scrutinizeand weigh elements of both power and temptation, and,from this overall appraisal,determine the proximityof the danger that a remote financial interest will infectthe bargaining process.'favor the security of the loan "N L R B v David Buttrick Company,361F 2d 300,307 (C AI)N L R B N DaiidBattrukCompani399 F 2d 505 507 (C AFor the sake of brevity, we shall refer to the two court decisionsas"ButtrickI"and"Buttrick II "IBut,aswillappear, even under the Employer's "disjunctive"approach, we Ind insufficient evidence of a disqualifying conflict ofinterest on the present record182 NLRB No. 28 H. P. HOOD & SONSOne other aspect of the general principles to be appliedrequires some further clarification. The Hearing Officerat times implied that a "clear and present" dangercould only be found where there is actual interventionby the Fund or the International to bend Local 380'sconduct towards loan protection. While such interventionwould, of course, constitute a clear manifestation ofa disabling conflict of interest, we do not think thecourt made overt abuse of the representative functionthe critical test. Rather, the court held that"it is theinnate danger to be guarded against [and] the existenceof this danger does not require proof of abuse of trust,so long as there is sufficient, power and temptationto commit such abuse."B Applying these principles tothe facts presented here, we find, in agreement withthe Hearing Officer, that the Employer has not estab-lished a "clear and present" or "proximate danger ofinfection of the bargaining process."10In its Supplemental Decision inButtrick(167 NLRB438), the Board analyzed the constitutional powers whichthe International and its general president" could bringto bear on Local 380 bargaining conduct. The Boardthere found that these powers "permit[ted] only a limitedentry into Local bargaining activity," and that therewas no evidence that the limited powers had ever beenutilized to shape or alter the course of Local 380 bargain-ing.12{ .,In the present case, the Employer sought to showthat International power has in fact been exercised overLocal 380's negotiations, especially in respect to the1966-67 dispute with Whiting over the elimination orreduction of its retail delivery routes. The record showsthat, in response to Whiting's proposed abandonmentof the retail routes,13 Local 380 inititated a series ofmeetings which were presided over by John Hartigan,"Buttrtck 1,361 F 2d at 3071°Buttrtck 11,399 F 2d at 507-508The parties stipulated that Frank E Fitzsimmons is presently generalvice president acting for the president. and that he is now, and hasbeen, a trustee of the Fund12The court affirmed these findingsButtrtck 11,399 F 2d 505, 507(C A I)13 In November 1966, Whiting sought to reopen the contract in orderto change from 7- to 6-day delivery for retail routes The Union didnot accede and, in December 1966, Whiting announced its intentionto discontinue the retail delivery routes In October 1967 the Union,in return for certain concessions, agreed to a 6-day schedule for retaildeliveries, omitting Sunday.The Employer reads much significance into certain statements Whitingmade to the Union in announcing the "discontinuance" of retail routesWhiting's December 9, 1966, letters pointed out that the retail routesand their goodwill and customer lists were part of the security pledgedfor the Fund's loans, and stated that "every effort must be madeby the company and the union to protect and enhance the value ofthese assets so that the most advantageous disposition of them canbe made " However, it is clear that these statements were not directedat influencingLocal 380's bargaining conduct They merely asked forunion assistance in preserving assets pending sale-a sale which nevertook place Such a request would seem to be a reasonable one forany employer contemplating a disposition of assets In addition, thereisno evidence that the Union endorsed Whiting's request or tookany action because of it. Rather, Local 380 went to considerable effortto prevent the sale of retail routes and exacted a heavy "price" foragreeing to the reduced 6-day delivery schedule In short, we areunable to infer any conflict of interest overtones from Whiting's unheededcall for union aid in protecting asset values195director of the dairy division of the Eastern Conferenceof Teamsters. Under the Teamsters constitution of theEastern Conference is "at all times subject to the unqual-ified supervision, direction and control of the GeneralPresident." (Art.XVI, sec. 1.) However, we agreewith the Hearing Officer that these meetings and Harti-gan'slimited role in them do not rise to the levelof International control over Local 380's course of bar-gaining.The notes and testimony on the meetings show thatthe topics discussed ranged far beyond Local 380'simmediate dispute with Whiting, extending to the generalproblems facing the retail dairy industry. And, whileHartigan appears to have acted as "spokesman" forthe locals" during several jointmeetingswith employerrepresentatives, he was clearly not functioning in anynegotiating capacity. At most, Hartigan was promotingharmony among the locals and furthering a broadexchange of information between union and manage-ment.In our opinion, this does not evidence any signi-ficant involvement by the International in Local 380'snegotiations with Whiting.The record firmly shows that it was Local 380, notthe Eastern Conference, the International, or the Fund,that handled the 1966-67 bargaining with Whiting. TheUnion's own bargaining committee, headed by BusinessAgent Luke Kramer, met with Whiting and hammeredout the ultimate October 1967 accord. Kramer testifiedthat no representative of the International or the Fundparticipated, directly or indirectly, in these or any othernegotiations with Whiting. We find nothing in the courseof the 1966-67 negotiations themselves or in the finalagreement on retail routes which indicates pressure orinfluence toward loan protection.15 In short, we concludethat the evidence as to actual conduct of negotiationsdoes not amplify the power of the International andthe general president.'6 Rather, the record serves toconfirm our earlierButtrickruling that the International'spowers are limited, that Local 380 has the dominantvoice in its dealings with employers.The record contains much evidence pertaining to thesubject of temptation for intervention into Local 380bargaining in order to protect the Fund's interest inWhiting. In theButtrickproceeding, the Board foundno evidence of such temptation.17 And, the court inButtrick IInoted that the nature of the Fund's interestreduced the likelihood of any bargaining intervention.For, unlike the holder of an "equity-like interest," the14Apparently the Teamsters locals dealing with Dairyman's League(Whiting's parent) were represented in these meetings'$In January 1966, Whiting had presented its case for 6-day deliveryon a no-Wednesday basis to General President Hoffa However, thefacts show that Whiting's plea received "very little encouragement"during the short meeting with Hoffa, who "was sympathetic but [not]helpful " And, there is no evidence that Hoffa subsequently did encour-age, help, or intervene in the negotiations leading to the October 1967agreement on the matter19We agree with the Hearing Officer that President Hoffa's Mayor June 1966 statement that he would "take care of" Local 380 BusinessAgent Kramer if he (Kramer) gave Whiting's president, Friedlander,"too hard a time," was unrelated to collective bargaining and constituted"mock-serious joviality "17167 NLRB 438 at 442 196DECISIONSOF NATIONALLABOR RELATIONS BOARDFund has no incentive to improve Whiting'sday-by-day competitive position through favorable adjustmentsof labor costs. The only concern of the Fund is themonthly receipt of principal and interest on its loans-an objective which is assured and protected"So longasWhiting does not go out of business or its assetsfail to cover its liabilities. "1BOn the record there present-ed, the court felt there was adequate security for theloans and no evidence of a "danger of default."19TheEmployer here contends that Whiting'sdefault is nowimminent(ifnot already accomplished),and that itsassets are insufficient to cover the loan obligation tothe FundInmany respects it is true that Whiting's financialsituation leaves much to be desired,and its operationssince 1965 would not attract a cautious or "reasonable,prudent"investor. Thus, between January 1, 1965, andMarch 31, 1968,Whiting had an operating loss of some$110,000.As a result,the principal payments on theFund's loans have largely been financed out of deprecia-tion charges and sale of assets,a practice which, ifcontinued,could result in ultimate liquidation of thebusiness. In addition,Whiting has encountered a persist-ent deficit in "working capital";10 and, under the standardinterpretive ratios used by security analysts,Whitingappears in far poorer position than the industry in generalor the eight dairy companies selected for comparison,although admittedly not all of these are good compari-sons.Whiting's difficulties have to some extent affectedthe Fund's debt interest,since,in April 1966,the originalschedule of payments on principal was scaled downfrom about$60,000 a month to $10,000 a month (forthe first 24 months)and then to$37,000 a month.21This revised schedule means that Whiting must makea final"ballon"payment of $1,796,000 in April 1973.However,there is another,brighter side of the Whitingfinancial picture.First and most important is the factthatWhiting has faithfully met each and every paymentof interest and principal(as per the revised schedule).There is no indication that the Fund ever expresseddoubt or concern over the continuation of these timelypayments.While it is true that Whiting has not hadan especially profitable operation since 1965,neitherhas it been entirely adverse In fact, between June30, 1966, and October 31, 1968, stockholders equityhas increasedby about $96,000 and long-term debt hasbeen reducedby $1,320,000.Monthly profit-and-lossfiguresfor 1967 and1968-although not establishingany trend upwards-do provide some basis for Whiting'savowed hopes of future improvement.Those hopes arealso supported by the backing of Whiting'sparent-Dairyman's League,which is a large milk producers'cooperative having a big stake in keepingWhiting healthyinorder to provide an outlet for its members' milkproducts.And finally,even if we were to overlookthese indications of a better future,we find in agreementwith the HearingOfficer, that Whiting's assets are ade-quate to cover its liabilities in the event of liquidation.22Itshould be emphasized here that our task is notto decide whether Whiting is now a sound investment,suitable for a reasonable,prudent investor.Rather, weare inquiring intoWhiting's financial condition only asitrelates to the ability to make good on the Fund'sloans, either from continued operation or from saleof assets.The question is whether Whiting'sabilityto repay is so doubtful as to induce the Fund or theInternational into taking action impinging on Local 380'sbargaining so as to protect the loan.There may be,to be sure, some danger that in the future Whiting'scondition will worsen,that the Fund might step in andrun the Company,or that the International will exerciseits limited powers to induce Local 380 to improve Whit-ing's competitive position.But, on the record thus farcompiled,such danger of infection of the bargainingprocess is surely not a clear and present one. Whitingis still a going concern,danger of default is not imminent,and assets are still sufficient to cover the loan in theevent of Whiting's collapse.The Fund continues tobe the holder of an ordinary secured debt,withoutany "equity-like" concern for the "...everyday fluc-tuations in Whiting's business. "23In conclusion,from our overall appraisal of boththe power and temptation to abuse the bargaining proc-ess,we find on the record before us no "proximate"or "clear and present"danger of such abuse.24Accord-ingly, we affirm the HearingOfficer's findings and recom-mendations.2511Buttnck II,399 F 2d 505, 507 (C A I)10Ibid10The current assets less current liabilities21Unlike the Hearing Officer,we find it unnecessary to determinewhether,under applicable State law,these revisions constitute a"default"onWhiting'sobligations under the original loan agreementor an effective amendment of that agreement through"waiver" or"estoppel"There has been no court ruling that default exists andboth Whiting and the Fund have conformed their conduct to the revisedterms over a period of several years Our task here is to ascertainthe likelihood of Fund-International intervention into Local 380 bargain-ing,not to resolve questions of creditors rights In our view, thefact that the Fund has accepted the revision and has never suggestedthatWhiting was in default diminishes the likelihood of a technicaldefault being seized upon as ground for intervention In other words,it is too conjectural to infer that the Fund, despite its past acceptance,might someday seize upon the revision as a "default" justifying anassumption of control over Whiting22This finding is based upon the estimates provided by the Employer'switness,Carl Blanchard20Buttnck II,399 F 2d at 507" Thus we do not reach Petitioner'sargument thatWhiting, withits single ice cream employee in a complement of 1,000, is only peripheral-lyengaged in the ice cream business and there is therefore nothingthatLocal 380 can do to place Hood, whose bargaining unit in theinstant case is comprised of 160 ice cream employees(production,maintenance, loaders, and drivers at one location), at any kind ofcompetitive disadvantage25On December 15 and 29,1969, the Employer filed motions tosupplement the record.Petitioner opposes the proposed supplementation.The motions to supplement seek to introduce a statement of assetsand liabilities for Whiting's fiscal year ending March 31, 1969Whiting'sfinancial statements have same relevance, of course,to its continuingability to repay the Fund's loans In our view of the case, however,this document,standing by itself,does not persuade us that any differentresult is warranted The motions to supplement are accordingly denied H P HOOD & SONS197CERTIFICATION OF REPRESENTATIVETeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, and thatsaid organizationisthe exclusiveIt is hereby certified that a majority of the validrepresentative of all the employees in the unit hereinballots has been cast for Milk Wagon Drivers and Cream-involved,within themeaningof Section 9(a) of theeryWorkers, Local 380,InternationalBrotherhood ofNational Labor Relations Act, as amended